Citation Nr: 0636686	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. D.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1971, to include service in the Republic of Vietnam 
from January 1970 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating determination by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD, depression, and bipolar disorder.

The veteran perfected an appeal only on the issue of PTSD.  
The veteran testified before the undersigned at a November 
2004 hearing at the RO.  A transcript of that hearing is of 
record.  This case was remanded in February 2005 and has been 
returned to the Board for review.  

In a statement dated in August 2006, the veteran claimed 
service connection for bipolar disorder.  This is referred to 
the RO for appropriate development. 


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letters sent to the 
veteran in April 2001, March 2003, and April 2005.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claim.  The RO has contacted 
all of the medical providers listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The service medical records do not show treatment for a 
psychiatric disorder.  VA medical records relate that, the 
veteran was admitted for inpatient care from in August to 
September 1988.  He was referred from a PTSD program.  The 
initial diagnosis was alcoholism, chemical dependency, and 
PTSD.  In September 1988, he was evaluated for psychotherapy.  
The Minnesota Multiphasic Personality Inventory (MMPI) and 
Million Clinical Multiaxial Inventory (MCMI) diagnostic tests 
were administered.  The diagnostic assessment was alcohol 
dependency by history and cluster C personality disorder with 
avoidant features.  

VA outpatient records dated between 2000 and 2004 show that 
the veteran received medical care for variously diagnosed 
psychiatric to include affective psychosis, PTSD, depression, 
anxiety, rule/out anti-social personality disorder, substance 
abuse, and bipolar disorder. 

A VA examination was conducted in June 2001.  The veteran 
reported his service, medical, and social history.  He 
reported a personal history of bankruptcy, substance abuse, 
being suicidal, and being homicidal in regard to government 
employees, especially those of the Internal Revenue Service.  
In regard to stressful events during service, he recalled an 
incident in which he was left guarding a truck and Vietnamese 
civilians were climbing on to the vehicle to steal supplies.  
This reportedly put him in a compromising situation.  The 
diagnosis was depression not otherwise specified and 
marijuana abuse.

A VA examination was conducted in July 2004.  The veteran 
reported his medical, and social history, as well as his 
psychiatric symptoms.  The symptoms included irritability, 
avoidance of crowds, social isolation, startle reaction, 
avoidance of war-related stimuli, short temper, and 
depression.  The veteran did not report any inservice 
stressors.  He also noted post service stressors that 
included the death of his father and a house fire.  The 
diagnoses were PTSD and depressive disorder.  

While there are diagnoses of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
Service administrative records relate that he served in the 
Republic of Vietnam from January to May 1970.  He received 
the National Defense Service Medal, Vietnam Service Medal 
with 1 Star, Rifle Marksman Badge, Presidential Unit 
Citation, Good Conduct Medal, and Cross of Gallantry w/Palm 
and Frame.  His duties in Vietnam included motor vehicle 
operator.  He served with the ACo.2d.MTBn., 2dMar.Div.FMF.  
There is no evidence that he was involved in a campaign. 

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f). 

The record includes statements of the veteran, his live-in 
girlfriend, and brother.  They described the veteran's day-
to-day activities as well as, his behavior subsequent to 
service discharge.  To the extent that they believe that the 
veteran meets the requirements for service connection 
disability for PTSD, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant a claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

The appellant contends that he has PTSD as the result of 
being involved in a truck collision while riding in a truck 
convoy.  He stated that the truck convoy left him alone to 
guard the truck.  During this time he was approached by 
Vietnamese civilians who attempted to pilfer the contents of 
the truck.  He was unsure if they were enemy soldiers which 
put him in extreme fear.  In a PTSD questionnaire received in 
May 2006, he reported that the incident occurred in the 
spring of 1970 on a road between Da Nang and Phu Bai.  He 
indicated that he was serving with the 11th Motor Transport 
Battalion.  Significantly, however, there is no objective 
corroborative evidence that the alleged stressor incident 
took place.  

Pursuant to the Board's remand in February 2005, a request 
was made of the U.S. Army and Joint Services Records Research 
Center (JSRRC), and responses were received in 2005.  The 
response revealed that a review had been conducted by the 
Marine Corps University Research Archive and Special 
Collections, of the 11th Motor Transport Battalion Command 
Chronologies for January to May 1970.  The materials 
documented the unit's missions.  However, the information did 
not document any disabled vehicles that were left guarded by 
the veteran.

With this in mind, the Board notes that as discussed above, 
38 C.F.R. §3.304 (f) sets forth the three elements required 
to establish service connection for PTSD.  All three must be 
present in order for service connection to be warranted.  
Attempts were made to help the veteran corroborate his claim 
of inservice stressors, but the JSRRC has not been able to 
verify the events referred to in his written statements and 
testimony. 

Thus, while the record shows the veteran was given a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed stressors cited by the veteran actually 
occurred.  He has not submitted any evidence to support his 
assertion that any stressful event or events occurred.  The 
Board therefore finds that there is no credible supporting 
evidence of the claimed stressors.  In view of the foregoing, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


